department of the treasury internal_revenue_service washington d c contact person id number telephone number ala sec_4976 dollar_figure date mar op gb te employer_identification_number dear applicant this is in response to your letter dated date requesting the following rulings whether the proposed transaction will adversely affect the exempt status of a or b under sec_501 c of the internal_revenue_code the merger of b into a wil not result in a reversion under sec_4976 b c of the code a and b are recognized as exempt from federal_income_tax under sec_501 c q of the b’s primary code a’s primary purpose is to provide medical benefits to the employees of c purpose is to provide dental benefits to the employees of c participate in a and b you are planning to merge b into a wil continue to be eligible to participate in a and receive the same benefits after the merger all full time employees are eligible to all full time employees and retirees you stated that the merger will facilitate the administration of providing employee health benefits you stated that after the merger you wil not have to file separate form_5500 and form_990 for each plan and to have separate_accounts for the same employee you stated that there is no prefunding of your retiree’s benefits and thus you do not have separate_accounts for your retirees’ health benefits sec_501 c of the code describes a voluntary employees’ beneficiary association veba providing for the payment of fife sick accident or other_benefits to its members or their cependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual section dollar_figure ch -4 a of the income_tax regulations provides that no part of the net sings of an employees’ association may inure to the benefit of any private shareholder or ual other than through the payment of permissible benefits whether prohibited inurement o c o n has occurred is a question to be determined with regard to al the facts and circumstances sec_1 c -4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to the existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance iife sick accident or other_benefits within the meaning of sec_1 c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in cisproportionate payments to officers shareholders or highly compensated employees of any employer_contribution to or other funding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets wiil be distributed to its member’s contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 c sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer maintained welfare_benefit_fund sec_4976 b c of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_1 --4id of the regulations provides that a sec_501 c organization may terminate by distributing its assets to members this distribution must be on a basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any empioyer contribution to or other funding the employees’ association the information submitted shows that the employees and retirees of will be receiving the same benefits with the same eligibility standards after it merges with a thus this merger will not result in unequal payments to similarly situated members participants or in disproportionate payments to officers shareholders or highly compensated employees since you will be distributing b's funds directly to the same employees after the merger this is not a reversion of your funds to the employer within the meaning of sec_4976 of the code accordingly we rule as follows the proposed merger of b into a will not adversely affect the exempt status of either a or b under sec_501 of the code the proposed transaction will not impose any_tax of your employer c under sec_4976 of the code this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent co 3s we are informing the ohio ep eo key district_office of this ruling because this letter could nelp resolve any questions about your exempt status you should keep it in your permanent records if you have any questions about reporting requirements or about excise employment or other tederal taxes please contact the ohio ep eo customer service office pincite-5500 a toll free number or send correspondence to the following address internal_revenue_service ep eo customer service p o box cincinnati oh if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter __ sincerely signed garland oastep garand a carter manager exempt_organizations technical group y g e r s
